 1   ELIOT D. WILLIAMS (SBN 290780)
     eliot.williams@bakerbotts.com
 2   JASON R. GERMAN (SBN 280837)
     jason.german@bakerbotts.com
 3   JOHN F. GAUSTAD (SBN 279893)
     john.gaustad@bakerbotts.com
 4   BAKER BOTTS L.L.P.
     1001 Page Mill Road, Suite 200
 5   Palo Alto, California 94304
     Telephone:      +1-650-739-7500
 6   Facsimile:      +1-650-739-7699

 7   Attorneys for Thomas John Heilman

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO DIVISION

11   THOMAS JOHN HEILMAN,                                  Case No. 2:11-cv-00042-JAM-EFB
12                    Plaintiff,                           STIPULATION AND ORDER
                                                           REGARDING DISPOSITIONAL
13           v.                                            DOCUMENTS AND RECORD REVIEW
14   C. CHERNISS, et al.,
15                    Defendants.
16

17

18          At the conclusion of the October 29, 2019 settlement conference, the Court (Magistrate

19   Judge Newman) ordered that the parties file dispositional documents within 45 days and ordered

20   that CDCR complete its review of its files to remove or replace certain documents within 75 days.

21   In order to allow for sufficient time to finish finalizing dispositional documents, the parties hereby

22   stipulate, subject to the Court’s approval, to the following two-week extension of these deadlines:

23          (1) December 27, 2019 — Dispositional documents due

24          (2) January 27, 2019 — CDCR complete its review of its files to remove or replace certain

25                documents

26

27

28

     STIPULATION AND ORDER RE:
     DISPOSITIONAL DOCUMENTS AND                     -1-                  CASE NO. 2:11-CV-00042-JAM-EFB
     RECORD REVIEW
 1    DATED: December 12, 2019           Respectfully submitted,
 2                                       /s/ John F. Gaustad
 3                                       ELIOT D. WILLIAMS (SBN 290780)
                                         eliot.williams@bakerbotts.com
 4                                       JASON R. GERMAN (SBN 280837)
                                         jason.german@bakerbotts.com
 5                                       John F. Gaustad (SBN 279893)
                                         john.gaustad@bakerbotts.com
 6                                       BAKER BOTTS L.L.P.
                                         1001 Page Mill Road, Suite 200
 7                                       Palo Alto, California 94304
                                         Telephone: 1-650-739-7500
 8                                       Facsimile:     1-650-739-7699
 9                                       Attorneys for Plaintiff
                                         THOMAS JOHN HEILMAN
10
                                         /s/ Sarah M. Brattin
11                                       (as authorized on Dec. 12, 2019)
12                                       XAVIER BECERRA, State Bar No. 118517
                                         Attorney General of California
13                                       KELLY A. SAMSON, State Bar No. 266927
                                         Acting Supervising Deputy Attorney General
14                                       SARAH M. BRATTIN, State Bar No. 302043
                                         Deputy Attorney General
15                                       WILLIAM L. MCCASLIN, State Bar No. 249976
                                         Deputy Attorney General
16                                       1300 I Street, Suite 125
                                         P.O. Box 944255
17                                       Sacramento, CA 94244-2550
                                         Telephone: (916) 210-7350
18                                       Fax: (916) 324-5205
19                                       Attorneys for Defendants C. CHERNISS AND
                                         L. LESANE
20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER RE:
     DISPOSITIONAL DOCUMENTS AND   -2-                  CASE NO. 2:11-CV-00042-JAM-EFB
     RECORD REVIEW
 1                                    ORDER

 2         PURSUANT TO THE STIPULATION ABOVE, IT IS SO ORDERED.

 3         Dated: December 12, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER RE:
     DISPOSITIONAL DOCUMENTS AND       -3-            CASE NO. 2:11-CV-00042-JAM-EFB
     RECORD REVIEW
